he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's election without traverse of Group I, claims 1-7 and 12-14 filed on April 26, 2022 is acknowledged.
Claims 8-11 have been withdrawn from further prosecution as non-elected inventions.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-7 and 12-14 are active.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lima et al. “Free and copolymerized y-cyclodextrins regulate the performance of dexamethasone-loaded dextran microspheres for bone regeneration”, J. Materials Chemistry B, 2014, Vol. 2, pp. 4943-4956.
With regard to the limitations of claims 1 and 12-14, Lima discloses a polymeric material which is substantially identical to instant claim 1 and a gel particle of the instant invention (page 50 of this application and the method of making the same). The gel particles were prepared by cross-linking copolymerization of γ-CD-NMA prepared by dehydration condensation of γ-CD and NMA in hydrochloric acid solution and dextran-MA.
The inclusion structure and molecular formula of the gel particles are shown in Scheme 3, and the preparation method and molecular formula of γ-CD-NMA are shown in Scheme 2.

    PNG
    media_image1.png
    401
    1087
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    627
    981
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    353
    1022
    media_image3.png
    Greyscale

Based on the disclosure of Lima, the molecular formula of the repeating structural unit of γ-CD-NMA in the gel particle (Scheme 3) is substantially the same as that of the repeating structural unit containing a host group represented by the general formula (la) in claim 1, and the molecular formula of the repeating structural unit of the dextran-MA moiety is the same as that of the repeating structural unit containing a guest group represented by the general formula (2a) in claim 1. That is, the technical solution as claimed in claim 1 is fully disclosed by Lima, the technical solutions of which are substantially the same, and a person skilled in the art can determine that the two can be applied to the same technical field, solve the same technical problem, and achieve the same technical effect based on the technical solutions of the two. 
With regard to the limitations of claims 2 and 7, Lima discloses that the host group is γ-CD as per instant claim 2, and the clathrates formed by the polymerizable monomers represented by the general formulae (1b) and (2b) as per instant claim 7.
With regard to the limitations of claim 6, Lima discloses a process for producing a macromolecular material comprising a crosslinked polymer that is crosslinked by interaction between a host group and a guest group, wherein the host group is a monovalent group, the method comprising substantially identical polymerizable monomers having the general formulas (1b) and (2b) (pages 4951-4953).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al. “Free and copolymerized y-cyclodextrins regulate the performance of dexamethasone-loaded dextran microspheres for bone regeneration”, J. Materials Chemistry B, 2014, Vol. 2, pp. 4943-4956 as applied to claims 1-2, 6-7, and 12-14 above, and further in view of Harada et al. (EP 2842976 A1).
The disclosure of Lima’s reference resided in § 5 is incorporated herein by reference.   
With regard to the limitations of claims 3-5, Lima does not disclose the claimed species of the host and the guest groups.
With regard to the limitations of claims 3-5, Harada discloses a gel with self-healing and shape memory functions (paragraphs [0001] - [0073]), which gel is formed by the interaction between host guest groups, and further disclosed that are preferred combinations of host and guest groups for inclusion complex formation, where the host group is α-cyclodextrin, the guest group may be a composition comprising C4 to C18 alkyl groups, including octyl and dodecyl groups; when the host group is γ-cyclodextrin, the guest group may be adamantyl; when the host group is y-cyclodextrin, the guest group may be an alkyl group containing up to 18 carbon atoms. The gel has self-healing properties. The non-covalent host-guest interactions in the gel allow for easy re-inclusion, and thus the gel after re-binding tends to return to its original gel strength. The longer the bonding time, the higher the strength recovery. Its gel has shape memory properties such that, after stretching, the gel quickly returns to its original state. 
As can be seen, under the teaching of Harada, those skilled in the art are motivated to select ᾳ-cyclodextrin. When ᾳ-cyclodextrin is the host group, further selecting the guest group to be octyl or dodecyl, further selecting the guest group to be adamantly when γ-cyclodextrin is selected as the host group, further selecting the guest group to be an alkyl group containing up to 18 carbon atoms including octyl or dodecyl when γ-cyclodextrin is selected as the host group, and combining the above technical solutions with Lima’s disclosure, respectively, to obtain the technical solutions as claimed in claims 3-5. 
Both references are analogous art because they are from the same field of endeavor concerning new macromolecular materials comprising a crosslinked polymer that is crosslinked by interaction between the host and the guest groups.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate the host and the guest groups as taught by Harada in Lima’s macromolecular materials comprising a crosslinked polymer with reasonable expectation of success in order to obtain a polymer having self-healing and shape-memory properties (EP’976, abstract), and thus to arrive at the subject matter of instant claims 3-5.
Thus, on the basis of Lima’s teaching, it is obvious that the technical solutions claimed in claims 3-5, which are not provided with outstanding substantive features and remarkable improvements, are obtained in connection with Harada’s prior art.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764